 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                                       DISTRICT OF NEVADA
 7
                                                    ***
 8    MARLONESHA BECKER, on behalf of                 Case No. 3:19-cv-00602-LRH-WGC
      herself and all others similarly situated,
 9                                                           ORDER
                                            Plaintiff,
10
             v.
11
      KAMY KESHMIRI, and individual; JAMY
12    KESHMIRI, and individual; FANTASY
      GIRLS, LLC. A Nevada limited liability
13    corporation, DOE MANAGERS 1-3; and
      DOES 4-100, inclusive,
14
                                         Defendants.
15

16          Before the Court is the parties’ April 20, 2021 Joint Status Report (ECF No. 76) regarding
17   the issue of attorneys’ fees and costs. In the parties’ Joint Status Report, they indicated that
18   “Plaintiffs and Defendants have met and conferred and have reached an agreement regarding
19   Attorney’s fees and costs.” (ECF No. 76, at 2).
20          If this agreement remains, the Court requests that the parties submit a stipulation for
21   dismissal with prejudice of the entire case within ten (10) days.
22          IT IS THEREFORE ORDERED that the parties shall file a stipulation for dismissal on or
23   before June 18, 2021.
24          IT IS SO ORDERED.
25          DATED this 8th day of June, 2021.
26                                                            LARRY R. HICKS
                                                              UNITED STATES DISTRICT JUDGE
27

28
                                                         1
